In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00030-CR
      ___________________________

  JESSIE ANDERSON PETITE, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
         Trial Court No. 1432922


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Jessie Anderson Petite attempts to appeal from the trial court’s order denying

his pro se motion for discovery under Texas Code of Criminal Procedure art. 39.14.

According to that motion, Petite did not file it until well after he was convicted of

murder in the underlying cause.

      In the criminal context, our jurisdiction is generally limited to cases in which

the trial court has signed a judgment of conviction. McKown v. State, 915 S.W.2d 160,

161 (Tex. App.— Fort Worth 1996, no pet.). We do not have jurisdiction to review a

trial court’s orders unless that jurisdiction has been expressly granted by statute.

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). The order from which

Petite attempts to appeal is not a final judgment of conviction, nor is it a nonfinal

order that has been made appealable by statute. See Delgado-Gordon v. State, No. 07-19-

00189-CR, 2019 WL 2480047, at *1 (Tex. App.—Amarillo June 13, 2019, no pet.) (per

curiam) (mem. op., not designated for publication).

      We notified Petite of our jurisdictional concern and stated that we would

dismiss this appeal for want of jurisdiction unless we received a response showing

grounds for continuing it. Although Petite filed a response, it does not show grounds

for continuing this appeal.       Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); McKown, 915 S.W.2d at 161.




                                           2
                               /s/ Dana Womack

                               Dana Womack
                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 5, 2020




                           3